DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.   Acknowledgement is made of preliminary amendment filed 8-3-2022.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 7-29-2022 have been considered by the examiner (see attached PTO-1449).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the received data signal” on line 7, there is insufficient antecedent basis for this limitation in the claim.  This limitation is unclear, since the claim recite receiving a “bit write signal” and “a data input terminal.” 
Claim 1 recites the limitation "the scan enable transistor" in line 17.  There is insufficient antecedent basis for this limitation in the claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 4, 8 to 11, and 15 to 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,437,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious variation of the patent claim having similar scope.  All the limitations in claim 8 of the instant application are found in claims 1 and 6 of the patent and as such the claim is anticipated by the patent claims.  Claims 1 and 15 is similar to claim 8 and are also rejected for the same rationale applied to claim 1 for obvious type double patenting. 
Dependent claims 2, 9 and 16 are similar in scope to claim 2 of ‘982 patent, thus they are also rejected for obvious type double patenting.
Dependent claims 3 to 4, 10 to 11, 17 and 18 are similar in scope to claims 3 to of ‘982 patent and are rejected for obvious type double patenting.  

The table below shows the similarities and differences of claim 8 of the instant application and patent claims 1 and 6.
USP  11/437,982
Instant Application 17/815,983
1. A flip flop standard cell, comprising:
8. A flip flop standard cell, comprising:
a data input terminal; 
a data input terminal;
 clock input terminal configured to receive a clock signal;
clock input terminal configured to receive a clock signal;
a data output terminal;
 a data output terminal;
a latch;
a latch;
a bit write circuit configured to receive a bit write signal,

6. The flip flop standard cell of claim 1, 

wherein the bit write circuit includes a bit write transistor having a gate terminal, an input terminal, and an output terminal, wherein the gate terminal is connected to the bit write terminal, the input terminal is connected to the data input terminal, and the output terminal is connected to the latch, such that the received data signal is output to the latch in response to the bit write signal received at the bit write terminal.
a bit write circuit comprising a bit write transistor having a gate terminal, an input terminal, and an output terminal, wherein the gate terminal is connected to the bit write terminal, the input terminal is connected to the data input terminal, and the output terminal is connected to the latch, such that a received data signal is output to the latch in response to a bit write signal received at the bit write terminal and a clock signal;
wherein the received data signal is latched and provided at an output terminal in response to the bit write signal and the clock signal;

and a hold circuit configured to receive a hold signal,
a hold circuit configured to receive a hold signal
wherein the received data signal is not latched and provided at the data output terminal in response to the hold signal and the clock signal;
wherein the received data signal is not latched and provided at the data output terminal in response to the hold signal and the clock signal;
a scan input terminal configured to receive a scan data signal;
a scan input terminal configured to receive a scan data signal;
a scan enable terminal configured to receive a scan enable signal,
and a scan enable terminal configured to receive a scan enable signal,
wherein a received data signal is not provided at the data output terminal, and the scan data signal is provided at the output terminal in response to the scan input signal and the clock signal;
wherein a received data signal is not provided at the data output terminal, and the scan data signal is provided at the output terminal in response to the scan input signal and the clock signal.
 and a scan enable bar terminal configured to receive an inverted scan enable signal generated external to the flip flop standard cell.



Allowable Subject Matter
Claims 5 to 7, 12 to 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 to 4, 8 to 11 and 15 to 18 would be allowable once the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the allowance of the claim is the inclusion of the novel limitation not found in the prior art made of record.  The prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of a flip-flop standard cell comprising: “a scan enable terminal configured to receive a scan enable signal, wherein a received data signal is not provided at the data output terminal, and the scan data signal is provided at the output terminal in response to the scan input signal and the clock signal.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim 	(USPAP 2014/0176212) discloses a scan flip-flop method and device comprising a flip-flop that includes a data output, data input, scan input a clock and scan enable port wherein the first data signal is in response to the scan enable signal.
Akamatsu et al.,    (USP 10,734,067) discloses a memory device latch circuitry comprising latch cells, a controller providing various signals and an input/output interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112